                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                  UNITED STATES DISTRICT COURT
                                   9                             NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                           JASON S. TREMAINE,
                                  11                                                       Case No. 19-02593 EJD (PR)
                                                         Plaintiff,
                                  12                                                       ORDER OF DISMISSAL
Northern District of California




                                                   v.
 United States District Court




                                  13

                                  14       GERADO URENA, et al.,
                                  15                    Defendants.
                                  16

                                  17

                                  18            Plaintiff, a state prisoner proceeding pro se, filed civil rights complaint pursuant to
                                  19   42 U.S.C. § 1983, and a motion for leave to proceed In Forma Pauperis (“IFP”). (Docket
                                  20   Nos. 1, 2.) On May 29, 2019, Plaintiff filed a notice declining Magistrate Judge
                                  21   Jurisdiction. (Docket No. 6.) On May 31, 2019, the Clerk issued a notice of impending
                                  22   reassignment based on Plaintiff’s declination.1 (Docket No. 8.) On June 14, 2019, the
                                  23   notice of reassignment sent to Plaintiff was returned to the Court as undeliverable because
                                  24   Plaintiff was no longer in custody. (Docket No. 10.) To date, Plaintiff has had no further
                                  25   communication with the Court since initiating this action.
                                  26            Pursuant to Northern District Local Rule 3-11, a party proceeding pro se must
                                  27
                                       1
                                  28       This action was reassigned to this Court on November 6, 2018. (Docket No. 8.)
                                   1   promptly file a notice of change of address while an action is pending. See L.R. 3-11(a).
                                   2   The Court may, without prejudice, dismiss a complaint when: (1) mail directed to the pro
                                   3   se party by the Court has been returned to the Court as not deliverable, and (2) the Court
                                   4   fails to receive within sixty days of this return a written communication from the pro se
                                   5   party indicating a current address. See L.R. 3-11(b).
                                   6            More than sixty days have passed since the mail addressed to Plaintiff at the San
                                   7   Mateo County Sheriff’s Jail in Redwood City was returned as undeliverable. The Court
                                   8   has not received a notice from Plaintiff regarding a new address. Accordingly, the instant
                                   9   civil rights action is DISMISSED without prejudice pursuant to Rule 3-11 of the Northern
                                  10   District Local Rules.
                                  11            The Clerk shall terminate any pending motions.
                                  12            IT IS SO ORDERED.
Northern District of California
 United States District Court




                                  13   Dated: _____________________
                                                8/26/2019                                 ________________________
                                                                                          EDWARD J. DAVILA
                                  14
                                                                                          United States District Judge
                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25
                                       Order of Dismissal
                                       PRO-SE\EJD\CR.19\02593Tremaine_dis-LR3
                                  26

                                  27

                                  28                                                  2
